Per Curiam:
The damages having been limited to those sustained after April 25, 1913, the verdict of $5,000 is excessive. The judgment and order are reversed and a new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate to reduce the verdict to the sum of $2,500; in which event the judgment as so modified and the order appealed from are affirmed, without costs. Present — Clarke, P. J., Laughlin, Smith, Page and Shearn, -JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $2,500; in which event, judgment as so modified and order affirmed, without costs. Order to be settled on notice.